NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                           FILED
                            FOR THE NINTH CIRCUIT                             AUG 25 2016

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

RICHARD E. SHREVES,                              No.   15-35441

               Plaintiff-Appellant,              D.C. No. 6:14-cv-00048-DLC

 v.
                                                 MEMORANDUM*
SCOTT PIRANIAN; et al.,

               Defendants-Appellees.


                    Appeal from the United States District Court
                            for the District of Montana
                    Dana L. Christensen, Chief Judge, Presiding

                            Submitted August 16, 2016**

Before:        O’SCANNLAIN, LEAVY, and CLIFTON, Circuit Judges.

      Richard E. Shreves, a Montana state prisoner, appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000)

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(dismissal under 28 U.S.C. § 1915A); Barren v. Harrington, 152 F.3d 1193, 1194

(9th Cir. 1998) (order) (dismissal under 28 U.S.C. § 1915(e)(2)(B)(ii)). We

affirm.

       The district court properly dismissed Shreves’s action because Shreves

failed to allege facts sufficient to state a claim for deliberate indifference to his

medical problems. See Toguchi v. Chung, 391 F.3d 1051, 1057-58 (9th Cir. 2004)

(a prison official acts with deliberate indifference only if he or she knows of and

disregards an excessive risk to the prisoner’s health and safety, and negligence or a

difference in medical opinion are insufficient to establish deliberate indifference);

Nat’l Ass’n for the Advancement of Psychoanalysis v. Cal. Bd. of Psychology, 228

F.3d 1043, 1049 (9th Cir. 2000) (explaining that “we may consider facts contained

in documents attached to the complaint” in determining whether the complaint

states a claim for relief).

       The district court did not abuse its discretion in denying Shreves’s motion

for reconsideration because Shreves failed to demonstrate any basis for relief. See

Sch. Dist. No. 1J Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63 (9th

Cir. 1993) (setting forth standard of review and grounds for reconsideration under

Fed. R. Civ. P. 59(e) and 60(b)).

       Shreves’s challenge to the denial of his motion for a temporary restraining


                                            2                                     15-35441
order or preliminary injunction is moot. See Mt. Graham Red Squirrel v. Madigan,

954 F.2d 1441, 1450 (9th Cir. 1992) (when underlying claims have been decided,

the reversal of a denial of a preliminary injunction would have no practical

consequences, and the issue is therefore moot).

      We reject as meritless Shreves’s contentions that the district court erred by

failing to address his March 3, 2015 filing, or that the district court ignored new

evidence submitted with his objections.

      All pending requests are denied.

      AFFIRMED.




                                          3                                    15-35441